Citation Nr: 1824406	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had an initial combined evaluation of 90 percent from January 23, 2012.  Subsequent grants for rating increases and additional service connections resulted in a 100 percent combined evaluation from December 8, 2016.  Because a 100 percent evaluation is in effect from December 8, 2016, the instant decision will focus on entitlement to TDIU prior to that date.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing the physical and mental acts required to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met prior to December 8, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Governing Law

TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A finding of TDIU is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Analysis

The Veteran contends that entitlement to TDIU is warranted because his service-connected disabilities prevent him from finding and sustaining substantially gainful employment.

The Veteran filed his claim for TDIU on March 16, 2012.  He met the schedular criteria for TDIU on January 23, 2012, with a 50 percent disability rating for service-connected posttraumatic stress disorder (PTSD) and a combined evaluation of 90 percent that included service-connected obtrusive sleep apnea, type 2 diabetes, spondylitis of the thoracolumbar spine, traumatic arthritis status post ACL repair of the right knee, sciatica of the right lower extremity, erectile dysfunction, scar on the right knee, and headache syndrome.

The Veteran has not been gainfully employed since separation from service in January 2012.  The Social Security Administration (SSA) awarded the Veteran Social Security Disability (SSD) benefits effective from July 2011 on the basis of PTSD and depression, for which he is service-connected.

While earlier VA treatment records and a VA examination report indicate that the Veteran's functioning was not significantly impaired due to PTSD, it was noted that PTSD disturbances caused clinically significant distress and impairment in social, occupational, or other important areas of functioning.  See Medical Treatment Record, March 2011; VA Examination, March 2011.  The Veteran has been unable to retain employment due to his irritability and anxiety, as was demonstrated during his 3 month employment with Immigration and Customs Enforcement (ICE) before he was fired and referred to the SSA disability office.  See C&P Exam, December 2012.

The March 2011 VA examiner found the Veteran's symptoms include recurrent and intrusive distressing recollections, including images, thoughts, and perceptions; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  A subsequent VA examination from January 2015 further found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Additionally, the September 2017 VA examination found difficulty in establishing and maintaining effective work and social relationships.  

Furthermore, the Veteran's other service-connected disabilities add to the disabling symptoms caused by his PTSD.  A December 2012 VA examination found the Veteran's knee condition and back condition affect his physical activities of employment, as he can only lift less than 20 lbs., walk only a quarter of a mile at one time, walk 30 minutes in an 8-hour day, sit/stand up to 10 minutes at one time, and sit/stand up to 30 minutes in an 8-hour day.  The same VA examination found his headaches affect his sedentary activities of employment due to difficulties with concentration during flare-ups.  An October 2017 VA examination found the Veteran's service-connected tinnitus caused difficulty in concentration and focusing.

Affording the Veteran all benefit of the doubt, the Board finds that the functional limitations presented by the symptoms associated with the Veteran's service-connected disorders preclude him from performing the physical and mental acts required to obtain and sustain employment that is other than marginal.  Accordingly, TDIU is granted.


ORDER

TDIU is granted prior to December 8, 2016.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


